Affirmed by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Carolyn L. Washington appeals the district court’s order dismissing this action filed pursuant to Title VII of the Civil Rights Act of 1964, as amended. We have reviewed the record and find no reversible error. Accordingly, we affirm for the reasons stated by the district court. Washington v. United States Dep’t of Defense, No. 3:07-cv-00482-RLW, 2008 WL 2725810 (E.D.Va. July 11, 2008). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.
AFFIRMED.